                              Case 19-20483      Doc 56     Filed 07/29/20     Page 1 of 2
Entered: July 29th, 2020
Signed: July 28th, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                             Greenbelt Division

         In Re:                                                 *

         MOUNA LAGRAOUI                                         *       Case No. 19-20483-LSS
                                                                        (Chapter 7)
                                                                *
                    Debtor.
                                                                *

                            ORDER ON TRUSTEE’S MOTION TO COMPEL DEBTOR
                           TO TURN OVER AND VACATE PROPERTY OF THE ESTATE
                    Upon the Motion (the “Motion”) by Cheryl E. Rose, Chapter 7 Trustee (the “Trustee”) to

         compel the Debtor to vacate and turn over certain estate property, and any opposition thereto, it is

         by the United States Bankruptcy Court for the District of Maryland

                    ORDERED that the Motion be and is hereby GRANTED, and it is further

                    ORDERED that, within fourteen (14) days following the entry of this Order, the debtor

         and any occupants shall vacate the real property located at 11860 Little Seneca Parkway, Unit #

         1261, Clarksburg, Maryland, 20871 (the “Property”), and shall deliver to the Trustee all keys to

         such property in the manner requested by the Trustee, and it is further

                    ORDERED that, if the Debtor and/or the occupants fail to vacate the Property, the Trustee

         may provide a copy of the present order to the United States Marshals Service as a Writ of

         Assistance, and the United States Marshals Service shall thereafter take such steps as are necessary
                       Case 19-20483   Doc 56     Filed 07/29/20     Page 2 of 2




to evict all occupants from the Property as soon as is reasonably possible and to use reasonable

force, if necessary, to remove the Debtor, the occupants and any personal property therein, with

such personal property being placed at the closest curb; and it is further

         ORDERED that upon the Debtor’s failure to comply with the terms of this Order, the

Trustee may also seek appropriate sanctions for contempt of this Order.

cc:

Trusteerose@aol.com
Jhoffman@offitkurman.com

Ms. Mouna Lagraoui
11860 Little Seneca Parkway
Clarksburg, MD 20871

United States Trustee

                                        END OF ORDER
4819-0014-2271, v. 1




                                                 2
